DETAILED ACTION
This is a Notice of Allowability based on the 16/492,913 application response filed on 09/30/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 2-13 and 15-25 are allowed.
The prior art of record Vallery (US Patent Pub No. 2015/0320632), Gosselin (US Patent No. 2007/0171199), Hidler (US Patent No. 7,883,450), Andersson (US Patent Pub. No. 2015/0107020), Glukhovksy (US Patent Pub. No. 2014/0201905), Andersson (US Patent Pub. No. 2014/0075669), and Votel (US Patent Pub. No. 2004/0221388) are the closest prior arts to the claimed invention but fails to teach or render obvious a system for physical rehabilitation, comprising: a plurality of motors configured to be coupled to a ceiling; a plurality of cable portions, wherein each cable portion is connected at a first end to a motor and connected at a second end to a connector element, the connector element comprising a ball having a plurality of holes through which the cable portions may be threaded to secure the ball thereto; and a main controller in operative communication with the plurality of motors to move the connector element in relation to a staircase.
Claims 2-13, 15-21, and 23-25 depend directly or indirectly from claim 22 and are allowable for all the reasons claim 22 is allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784